FILED
                              NOT FOR PUBLICATION                           APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN CLAVEL OSORIO; YENI                          No. 09-72450
LORENA CLAVEL RODRIGUEZ; JUAN
CLAVEL RODRIGUEZ,                                 Agency Nos. A096-054-860
                                                              A096-054-861
               Petitioners,                                   A096-054-862

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Juan Clavel Osorio, Yeni Lorena Clavel Rodriguez, and Juan Clavel

Rodriguez, natives and citizens of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen proceedings


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due to ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where the motion was filed more than three years after the BIA’s final order

of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to show they were

entitled to equitable tolling, see Iturribarria, 321 F.3d at 897.

      In light of our disposition, we do not reach petitioners’ other contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                   09-72450